DETAILED ACTION
 The substitute specification, filed 3/5/2021, in response to the Notice to File Corrected Application Papers (M327), is deficient.
In the substitute specification, filed 3/5/2021, the following needs correction:
The text and/or equations on pages 54-58, 60, 87-90, 104, 105, 112 and 121-123 are illegible.
Appropriate correction is required.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645